GREENE, Judge,
dissenting in part.
I disagree with the majority that the trial court’s failure to consider less severe sanctions was not error. I, therefore, respectfully dissent from section III of the majority’s opinion.
Before a trial court orders the dismissal of an action, it “must at least consider a less severe sanction,” Goss v. Battle, 111 N.C. App. 173, 177, 432 S.E.2d 156, 159 (1993), and dismissal pursuant to Rule 41(b) should be allowed “only when the trial court determines that less drastic sanctions will not suffice,” Harris v. Maready, 311 N.C. 536, 551, 319 S.E.2d 912, 922 (1984). In this case, there is no evidence from the 9 February 2000 order that the trial court “considered” a less severe sanction before ordering a dismissal. Accordingly, I believe the *360order should be remanded to the trial court for entry of any sanctions deemed appropriate after consideration of less severe sanctions.